The constitution is designed to prescribe and limit governmental powers and to secure individual rights against unlawful invasion by public officers or by private parties. The courts are required to adjudicate rights "by due course of law," the essence of which is that, by appropriate procedure duly prescribed, fair notice and a reasonable opportunity to be heard shall be given to interested parties before judgment or decree is rendered; and statutory regulations that do not afford reasonable notice and hearing before adjudication or before liability is established, operate to deprive persons of organic rights without due process of law, and are inoperative. See Roller v. Holly, 176 U.S. 398, 20 Sup. Ct. Rep. 410; Coe v. Armous Fertilizer Works, 237 U.S. 413, 35 Sup. Ct. Rep. 625; 12 C. J. 1228-1234; 6 R. C. L. 446; 21 R. C. L. 1290; Redman v. Kyle, 76 Fla. 79, 80 South. Rep. 300; Londoner v. City  County of Denver, 210 U.S. 373, 28 Sup. Ct. 708; Browning v. Hooper, ___ U.S. ___, 46 Sup. Ct. Rep. 141; Bratton v. Chandler,260 U.S. 110, 43 Sup. Ct. Rep. 43. See L.R.A. 1918F, 609, Notes; Iowa Cent. Ry. Co. v. State of Iowa, 160 U.S. 389, 16 Sup. Ct. Rep. 344.
The State has powers of selection and of regulation within organic limitations; and legislative determinations, either as to subjects or as to regulations, made in the due and orderly exercise of the law-making power, are to be regarded asprima facie within the wide latitude of authority and discretion accorded to the law-making body, when *Page 848 
the enactment is not patently violative of controlling organic law; yet, the courts are required "by due course of law" to administer "right and justice" as controlled by the constitution, and in appropriate judicial proceedings duly brought by proper parties, such legislative determinations or regulations may, by reference to provisions of the Federal or State constitution alleged to be violated, or by facts duly evidenced or by matters that may be judicially noticed, be shown and adjudicated to be violative of organic law absolutely or as applied to the matters at issue, and therefore inoperative in the case, the burden being upon the attacking party to establish the invalidity of the challenged legislative enactment as it affects justiciable rights in the case.
The State has power to determine by what process and procedure legal rights may be asserted and determined, provided the procedure adopted as applicable to the particular case does not arbitrarily and unjustly discriminate so as to deny to a party the equal protection of the laws, and does afford reasonable notice and a fair opportunity to be heard before rights are decided, so as not to deprive any person of life, liberty or property without due process, in violation of organic law. See 12 C. J. 1230; Herbert v. Bicknell,233 U.S. 70, 34 Sup. Ct. Rep. 562; Rogers v. Peck, 199 U.S. 425,26 Sup. Ct. Rep. 87; Iowa Cent. Ry. Co. v. State of Iowa, 160 U.S. 389,16 Sup. Ct. Rep. 344; 6 R. C. L. 428, 446, 450; State of Washington ex rel. Oregon R.  Nav. Co. v. Railroad Commissioners of State of Washington, 244 U.S. 510, 32 Sup. Ct. Rep. 535; Louisville  N. R. Co. v. Schmidt, 177 U.S. 230,20 Sup. Ct. Rep. 620.
"It is the duty of the owner of real estate, who is a nonresident, to take measures that in some way he shall be represented when his property is called into requisition; and if he fails to do this, and fails to get notice by the ordinary publications which have usually been required in such cases, *Page 849 
it is his misfortune, and he must abide the consequences. Such publication is 'due process of law.' " Huling v. Kaw Val. Ry. Imp. Co., 130 U.S. 559, text 564, 9 Sup. Ct. Rep. 603; Pennoyer v. Neff, 95 U.S. 714; Goodrich v. Ferris, 214 U.S. 71,29 Sup. Ct. Rep. 580; 6 R. C. L. 450.
In litigation respecting the title to lands within the jurisdiction of the court, statutes may prescribe constructive service of notice to interested parties, who are unknown or who do not reside within the State, of the pendency of such litigation; and if such notice is appropriate and reasonably informing and of sufficient duration and so published as to be in law reasonably sufficient to afford notice to all who are attentive to their interests in the title to lands that may be litigated, and a reasonable opportunity is given to be heard before rights are foreclosed by adjudication, the organic requirement of due process of law is satisfied even though a party may not in fact have known of the constructive service of notice, since it is the duty of those interested in land titles, whether they reside in the State or elsewhere, to provide for the observance of, and they are bound by, reasonable and adequate notices duly given by appropriate publication fairly made in the locality where the lands are, of litigation affecting such lands. McDaniel v. McElvey, this day decided.
In view of the power of the State in the premises (American Land Co. v. Zeiss, 219 U.S. 47, 31 Sup. Ct. Rep. 200), and of the duty the law imposes upon those interested in lands in the State, whether they reside in the State or elsewhere, to observe the authority of the State affecting the lands (Huling v. Kaw Val. Ry.  Imp. Co., 130 U.S. 559, text 564, 9 Sup. Ct. Rep. 603; 6 R. C. L. 450, and of the present day facilities for communication and transportation, and the time allowed for asserting rights after decree rendered upon constructive service, *Page 850 
it cannot fairly be said, as against the judgment of the lawmaking body, that the nature of the proceedings and of the notice and the period and places of publication required by the statute Chapter 11383, approved November 30, 1925, for constructive service of notice in judicial proceedings as to unknown persons who may claim an interest in lands located in the State and within the jurisdiction of the court, are so uninforming in character and extent of publication as to be reasonable or arbitrary, or so defective in form and substance of notice or procedure, as to deny to any such claimants due process of law in proceedings affecting the lands, even though such claimants may reside in far distant countries. Arndt v. Griggs, 134 U.S. 316, 10 Sup. Ct. Rep. 557. See also as to jurisdiction, notice and procedure Security Savings Bank v. California, 263, U.S. 282, 44, Sup. Ct. Rep. 108; Goodrich v. Ferris, 214 U.S. 71, 29 Sup. Ct. Rep. 580; 12 C. J. 1220, 1231-1237; Leigh v. Green, 193 U.S. 79, 24 Sup. Ct. Rep. 390; Hamilton v. Brown, 161 U.S. 16 Sup. Ct. Rep. 585; North Laramie Land Co. v. Hoffman, 268 U.S. 276, text 282,45 Sup. Ct. Rep. 491; Simon v. Craft, 182 U.S. 427, text 437,21 Sup. Ct. Rep. 836; Jacov v. Roberts, 223 U.S. 261, 32 Sup. Ct. Rep. 303; Grannis v. Ordean, 234 U.S. 385, 34 Sup. Ct. Rep. 779; Roller v. Holly, 176 U.S. 398, 20 Sup. Ct. Rep. 410; Ballard v. Hunter, 204 U.S. 241, 27 Sup. Ct. Rep. 261; Twining v. State of New Jersey, 211 U.S. 78, 29 Sup. Ct. Rep. 14; Bellingham Bay 
B. C. R. Co. v. City of New Whatcom, 172 U.S. 314, 19 Sup. Ct. Rep. 205; Bragg v. Weaver, 251 U.S. 57, 40 Sup. Ct. Rep. 62; Clearwater Mercantile Co. v. Roberts, Johnson, Rand Shoe Co.,51 Fla. 176, 40 South. Rep. 436; 50 L.R.A. 597, Notes; Pankey v. Ortiz, 26 N.M. 575, 195 Pac. Rep. 906, 30 A. L. R. 92; Wells Fargo  Co. v. State of Nevada, 248 U.S. 165,39 Sup. Ct. Rep. 62; Campbell v. City of Olney, 262 U.S. 352, *Page 851 43 Sup. Ct. Rep. 559; Sharon v. Tucker, 144 U.S. 535,12 Sup. Ct. Rep. 720; Ely v. New Mexico  A. R. Co., 129 U.S. 291,9 Sup. Ct. Rep. 293; Gill v. More, 200 Ala. 511,76 South. Rep. 453; L.R.A. 1918F 599, 609 Notes; Belcher v. Mhoon,47 Miss. 613; Bryan v. Kennett, 113 U.S. 170, text 196, 5 Sup. Ct. Rep. 407; 31 C. J. 1120, 1153; 32 Cyc. 469; Terry v. Miller, 100 Kan. 324, 164 Pac. Rep. 151; Continental Gin Co. v. Arnold, 66 Okla. 132, 167 Pac. Rep. 132, 167
Pac. Rep. 613, L.R.A. 1918B 511; 14 R. C. A. 284, 286; Shrader v. Shrader,36 Fla. 502, 18 South. Rep. 672; Myakka Co. v. Edwards,68 Fla. 372,67 South. Rep. 217; West 132 Feet, etc. v. City of Orlando, 80 Fla. 233,86 South. Rep. 197 Guaranty Trust  Safe Deposit Co. v. Green Cove Springs  M. R. Co., 139 U.S. 137, 11 Sup. Ct. Rep. 512, Herbert v. Bicknell, 233 U.S. 70, 34 Sup. Ct. Rep. 562; Brannon's Fourteenth Amendment, 252, 258; Grannis v. Ordean,234 U.S. 385, 34 Sup. Ct. Rep. 779; Price v. Winter, 15 Fla. 66; North Laramie Land Co. v. Hoffman, 268 U.S. 276,45 Sup. Ct. Rep. 491; Hamilton v. Brown, 161 U.S. 256,16 Sup. Ct. Rep. 585.
As to service of non-resident minors, see Terry v. Miller,100 Kan. 324, 164 Pac. Rep. 151; Williams v. Westcott, 77 Iowa 332,42 N.W. Rep. 314; Bryan v. Kennett, 113 U.S. 179, text 196, 5 Sup. Ct. Rep. 407; non-resident insane persons, McCormick v. Paddock, 20 Neb. 486, 30 N.W. Rep. 602; Sturges v. Longworth, 1 Ohio St. 344; 32 C. J. 783.
The title of (Senate Bill No. 86) Chapter 11364, Laws of Florida, approved November 30, 1925, complies with Section 16, Article III of the State constitution, since the subject expressed in the entire title of Chapter 11364 is single and sufficiently comprehensive to include the subject of Chapter 10102, and also the additional matters contained in Chapter 11364, all of which are properly connected with *Page 852 
the subject expressed in Chapter 10102, and are embraced in or properly connected with the broad single subject expressed in the entire title to Chapter 11364, approved November 30, 1925, which title is not misleading.
The provisions of Chapter 11364, relative to constructive service by publication or posting, of process or notice to appear in litigated causes, are sufficient to afford due process of law in a case of this nature. See authoritiessupra.
BROWN, C. J., AND TERRELL AND STRUM, J. J., concur.